Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 19, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145133                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 145133
                                                                    COA: 307099
                                                                    Wayne CC: 96-009490-FH
  PAVEL KALBASS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 23, 2012 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.

         CAVANAGH, J., would grant leave to appeal.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 19, 2013
           h0612
                                                                               Clerk